NO. 07-12-00512-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 DECEMBER 7, 2012


               CECIL MCDONALD, A/K/A CECIL TRIMBLE, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


             FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2000-434,614; HONORABLE BRADLEY S. UNDERWOOD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, Cecil McDonald, filed an “Application for a Certificate of Appealability”

with the trial court on November 26, 2012. In this application, appellant seeks to appeal

his 2001 conviction for murder on the basis that he received ineffective assistance of

counsel. 1 The direct appeal of the trial court’s 2001 judgment was resolved by this

Court’s opinion and judgment of August 29, 2007. See McDonald v. State, No. 07-06-

0276-CR, 2007 Tex.App. LEXIS 7139 (Tex.App.—Amarillo Aug. 29, 2007, pet. ref’d).

      1
         Because appellant’s application expresses his desire to appeal this 2001
judgment, we have construed the application to be a notice of appeal. See TEX. R. APP.
P. 25.2(c)(2).
Following denial of appellant’s petition for discretionary review by the Texas Court of

Criminal Appeals, see In re Trimble, No. PD-1435-07, 2008 Tex.Crim.App. 45

(Tex.Crim.App. Jan. 16, 2008) (decision without published opinion), mandate was

issued on May 15, 2008. This Court’s plenary power expired 60 days after judgment.

TEX. R. APP. P. 19.1(a).


       As a result, this Court does not have jurisdiction over appellant’s attempted

appeal. Because this Court is without plenary power over this appeal, no further action

may be taken by this Court in this proceeding and the appeal is hereby dismissed.




                                              Mackey K. Hancock
                                                   Justice


Do not publish.




                                          2